Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicants recite a supply device and in the body of the claim the recited structural elements set forth flow paths of particulate matter and it is unclear how this can result when there is no housing or containment structure to enable a flow of particulate material.  Should containment structure be recited in the body of claim 1 in order for the device to function as claimed?  Clarification is necessary.
In claim 9, it is unclear how a second container portion can be recited when no first container portion has been recited in claims 1 or 2?  Clarification is necessary.
In claim 13, it is unclear how the supply portion structurally relates to the remainder of the particulate matter supply device?

                                                       Disclaimer


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichiden (JP4980764).
	Nichiden provides a particulate matter supply device comprising a cylindrical body having at least an upper container portion (1) having therein a first member (i.e., middle bottom body (5)) having a shaft (7) attached thereto, there being a first flow path (i.e., inlet port (6)) allowing passage of particulate matter;  a second member (i.e., bottom plate (3)) with a second flow path (i.e., discharge port (4)) allowing passage of particulate matter is formed;  and a rotating member (i.e., rotary disk (8)) that has an accommodation region (i.e., vertical hole(s) (9)) for accommodating particulate matter in the accommodation region, is disposed between the first member and the second member, and is capable of moving rotationally while passing a first position where the accommodation region communicates with the first flow path and a second position where the accommodation region communicates with the second flow path, wherein the accommodation region is formed so as to penetrate the rotating member along a facing direction in which the first member and the second member face each other, and the first member is provided with a level-off portion (i.e., cutting edge (5a)) that, when the rotating 
	Regarding claim 2, Nichiden provides the claimed inclined surface (see cutting edge (5a)). 
	Regarding claim 3, Nichiden provides the claimed inclined surface (see cutting edge (5a)) formed in the first member (5). 
	Regarding claim 4, Nichiden provides the claimed level off portion formed on the end of the inclined surface (see cutting edge (5a)).
	Regarding claim 5, Nichiden provides rotating member (8) with plural accommodation regions or vertical holes (9).
Regarding claim 6, Nichiden provides first member (5) disposed or positioned to cover accommodation regions or vertical holes (9) as desired.
Regarding claim 7, Nichiden provides second flow path (i.e., discharge port (4)) in the second member (3) inside a position in accordance with the first member (5) along the facing direction.
Regarding claim 8, see cylindrical body or container portion (1) containing all members (3, 5, 8; See Figs. 1, 2, 4).
Regarding claim 9, Nichiden provides cylindrical body (1) defining at least an upper container portion and a lower second container portion in communication with discharge port (4)), wherein the inclined surface (5a) is formed within the lower second container portion. 
	Regarding claim 10, first member (5), the rotating member (8), and the lower second container portion are supported by the second member (3); the first member is in communication with the second member in a state where a gap is formed between the first . 

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta et al (WO2010/049985).
	Ikuta provides a particulate matter supply device comprising a cylindrical body having at least an upper container portion (61) having therein a first member (i.e., 62+) having a shaft (66) attached thereto, there being a first flow path (i.e., inlet port (68)) allowing passage of particulate matter;  a second member (i.e., bottom plate (41)) with a second flow path (i.e., discharge port (43)) allowing passage of particulate matter is formed;  and a rotating member (i.e., rotary disk (51)) that has an accommodation region (i.e., vertical hole(s) (53a/53b)) for accommodating particulate matter in the accommodation region, is disposed between the first member and the second member, and is capable of moving rotationally while passing a first position where the accommodation region communicates with the first flow path and a second position where the accommodation region communicates with the second flow path, wherein the accommodation region is formed so as to penetrate the rotating member along a facing direction in which the first member and the second member face each other, and the first member is provided with a level-off portion (i.e., scraping plate (65)) that, when the rotating member moves from the first position to the second position, levels off an amount of particulate matter exceeding a capacity of the accommodation region (see Figs. 2-7). 
	Regarding claim 5, see rotating member (51) with plural accommodation regions or vertical holes (53a, 53b).
Regarding claim 6, see first member (62+) disposed or positioned to cover accommodation regions or vertical holes (53a, 53b) as desired.

Regarding claim 8, see embodiment of Fig. 4 with members arranged within container (31).

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landau (US20150253172).
	Landau provides a particulate matter supply device comprising a cylindrical body having at least an upper container portion (80) having therein a first member (i.e., 28) with a first flow path (i.e., 31a, 31b) allowing passage of particulate matter;  a second member (i.e., 17) with a second flow path (i.e., 15) allowing passage of particulate matter is formed;  and a rotating member (i.e., rotary disk (18; [0038]) that has an accommodation region (i.e., vertical apertures(s) (20a/20b)) for accommodating particulate matter in the accommodation region, is disposed between the first member and the second member, and is capable of moving rotationally while passing a first position where the accommodation region communicates with the first flow path and a second position where the accommodation region communicates with the second flow path, wherein the accommodation region is formed so as to penetrate the rotating member along a facing direction in which the first member and the second member face each other, and the first member is provided with a level-off portion (i.e., 30, 34) that, when the rotating member moves from the first position to the second position, levels off an amount of particulate matter exceeding a capacity of the accommodation region (see Figs. 1-6B). 
	Regarding claim 5, see rotating member (18) with plural accommodation regions or vertical apertures (20a, 20b).

Regarding claim 7, Landau provides second flow path (i.e., discharge port (15)) in the second member (17) inside a position in accordance with the first member along the facing direction.
Regarding claim 8, see Fig. 1 with members arranged therein container (80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nichiden (JP4980764) in view of Takahiro (JP2006298398).
The teachings of Nichiden have been mentioned above yet Nichiden is silent concerning the rotating member or rotary plate (8) being replaceable.  However, it was known in the art before the effective filing date of the invention to provide in particulate matter supply device, a replaceable rotating member or rotary plate in order to change the feed position of raw material (i.e., fine tuning) being supplied to a receiver as evidenced by Takahiro [0001-0005].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a replaceable rotary plate as taught by Takahiro in the Nichiden particulate matter supply device in order to change the feed position of particulate material (i.e., fine tuning) being supplied to a receiver.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nichiden (JP4980764) in view of Funakura (JP08281653).
The teachings of Nichiden have been mentioned above yet Nichiden is silent concerning supply of the particulate matter via hand portion of a robot.  However, it was known in the art before the effective filing date of the invention to provide in particulate matter supply device, to provide a small robot hand (7) in a working region capable of working to accurately supply particulate material to the working region as evidenced by Funakura.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a small robot hand as taught by Funakura in the Nichiden particulate matter supply device in order to facilitate automatic and accurate supply of particulate material thereto. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al (WO2010/049985) in view of Takahiro (JP2006298398).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al (WO2010/049985) in view of Funakura (JP08281653).
The teachings of Ikuta have been mentioned above yet Ikuta is silent concerning supply of the particulate matter via hand portion of a robot.  However, it was known in the art before the effective filing date of the invention to provide in particulate matter supply device, to provide a small robot hand (7) in a working region capable of working to accurately supply particulate material to the working region as evidenced by Funakura.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a small robot hand as taught by Funakura in the Ikuta particulate matter supply device in order to facilitate automatic and accurate supply of particulate material thereto. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Landau (US2015/0253172) in view of Takahiro (JP2006298398).
The teachings of Landau have been mentioned above yet Landau is silent concerning the rotating member or rotary plate (18) being replaceable.  However, it was known in the art before the effective filing date of the invention to provide in particulate matter supply device, a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Landau (US2015/0253172) in view of Funakura (JP08281653).
The teachings of Landau have been mentioned above yet Landau is silent concerning supply of particulate matter via hand portion of a robot.  However, it was known in the art before the effective filing date of the invention to provide in particulate matter supply device, to provide a small robot hand (7) in a working region capable of working to accurately supply particulate material to the working region as evidenced by Funakura.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a small robot hand as taught by Funakura in the Landau supply device in order to facilitate automatic and accurate supply of material thereto. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
9/11/2021